Case 4:20-cr-00082 Document1 Filed on 02/06/20 in TXSD Page 1 of 3

United States Courts

outhern District
UNITED STATES DISTRICT COURT FILED Of Texas

SOUTHERN DISTRICT OF TEXAS FEB 06 2020

HOUSTON DIVISION David J. Bradley, Clerk of Court

UNITED STATES OF AMERICA,

CRIMINAL NO.: V0 UL 8 ON

Vv.

TREVOR DUANE SPENCER,
Defendant

MWAAMA ANA

CRIMINAL INDICTMENT

 

THE GRAND JURY CHARGES:

COUNT ONE

Title 18, United States Code, § 371
Conspiracy to Possess and Transfer a Machine Gun

 

 

In or about February, 2019, in the Houston Division of the

Southern District of Texas,
TREVOR DUANE SPENCER,

defendant herein, did knowingly and intentionally combine,
conspire, confederate, and agree with others known and unknown to
the grand jury to possess and transfer a machinegun, as the term
“machinegun” is defined in Title 26, United States Code, § 5845(b),
to wit: any weapon which shoots, is designed to shoot, or can be
readily restored to shoot, automatically more than one _ shot,
without manual reloading, by a single function of the trigger, and
the frame or receiver of any such weapon, any part designed and

intended solely and exclusively, or combination of parts designed

Page 1 of 3
Case 4:20-cr-00082 Document1 Filed on 02/06/20 in TXSD Page 2 of 3

and intended, for use in converting a weapon into a machinegun,

and any combination of parts from which a machinegun can be

assembled if such parts are in the possession or under the control

of a person.

In violation of Title 18, United States Code, §§ 371, 922 (0)

and 924 (a) (2).

MANNER AND MEANS

The unlawful conspiracy was accomplished in the following

manner and means:

1,

It was part of the conspiracy that one or more co-
conspirators manufactured and offered for sale a Glock
Conversion Switch, that is a part that converts a semi-
automatic Glock pistol to a fully automatic machinegun;
It was further part of the conspiracy that one or more
co-conspirators purchased a Glock Conversion Switch
online;

It was further part of the conspiracy that one or more
co-conspirators shipped a Glock Conversion Switch in the
mail for delivery at a | Houston, Texas
77090;

It was further part of the conspiracy that one or more
co-conspirators modified a Glock pistol using the Glock
Conversion Switch to convert the pistol from a semi-

automatic pistol to a fully automatic machinegun;

Page 2 of 3
Case 4:20-cr-00082 Document1 Filed on 02/06/20 in TXSD Page 3 of 3

5. It was further part of the conspiracy that one or more
co-conspirators illegally possessed and fired the fully
automatic Glock.

OVERT ACTS

In furtherance of this conspiracy, and in order to effect and

accomplish its objectives:

1. The defendant purchased a Glock Conversion Switch from
CBTFORCE.com, a Chinese internet retailer;

2. The defendant received the shipment of the Glock
Conversion Switch on or about February 16, 2019;

2. The defendant, utilizing the Glock Conversion Switch,
converted a Glock pistol from a semi-automatic firearm
to a fully automatic machinegun;

3. The defendant possessed the illegal machinegun and fired
it on or after February 16, 2019.

A rape BILE /)
ORIGINAL SIGNATURE ON FILE

FOREPE OF GRAND JURY

RYAN K. PATRICK
UNITED STATES ATTORNEY

x (Lf [a

Heather Winter
Assistant United States Attorney

Page 3 of 3
